     8:21-cr-00194-BCB-SMB Doc # 19 Filed: 09/10/21 Page 1 of 2 - Page ID # 27




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                8:21CR194

        vs.                                                 AMENDED
                                                       CHANGE OF PLEA AND
ISIDRO ROMERO-ENCARNACION                         ORDER ON SENTENCING SCHEDULE

                       Defendant.

        The defendant requested a combined change of plea and sentencing hearing on
an expedited schedule with sentencing to occur in approximately six weeks. The
government does not oppose this request. Neither party opposes limiting the time
allowed to object to the sentencing recommendations of probation or the court’s
tentative findings.

        Accordingly,

        IT IS ORDERED that the following deadlines and procedures are set in this case:

1.      September 13, 2021: Counsel's respective versions of the offense(s) to the
        probation office;

2.      September 13, 2021: Financial information, restitution proposal and any
        chemical dependency/mental health evaluation to the probation office by
        counsel;

3.      October 1, 2021: Probation office’s submission of a presentence report to the
        judge and counsel;

4.      October 4, 2021: Written objections by counsel to the presentence report shall
        be provided to the court and probation;

5.      October 8, 2021: Judge's notice to counsel of rulings, tentative findings, and
        whether oral testimony is to be permitted.

6.      The following procedures shall apply to objections to tentative findings:

               (a) A written objection to tentative findings is not required if no evidence
will be offered in support of the objection to tentative findings and no new substantial
issue of law will be raised in support of an objection to tentative findings. In such a
case, an oral objection to the tentative findings may be made at the time of sentencing.
   8:21-cr-00194-BCB-SMB Doc # 19 Filed: 09/10/21 Page 2 of 2 - Page ID # 28




               (b) A written objection to tentative findings is required if evidence will be
offered in support of the objection to the tentative findings or if a new substantial issue
of law is raised in support of the objection to the tentative findings. If evidence will be
offered in support of the written objection to the tentative findings, the written objection
shall include a statement describing why an evidentiary hearing is required, what
evidence will be presented, and how long such a hearing would take. If a new
substantial issue of law is raised in support of the written objection to tentative findings,
such an objection shall be supported by a brief. Unless the court orders otherwise, a
written objection to the tentative findings will be resolved at sentencing in such manner
as the court deems appropriate.

              (c) Any written objection to tentative findings shall be filed as soon as
possible after receipt of the court’s tentative findings and prior to sentencing.

7.      At least two (2) working days in advance of the plea proceeding above, counsel
for plaintiff and for defendant shall e-mail to the undersigned judge a copy of the
following: a) a copy of the Petition to Enter Guilty Plea; b) a copy of any plea
agreement; and c) a copy of any charging document not yet on file. For this defendant,
the time between today’s date and the hearing on the anticipated plea of guilty is
excluded for purposes of computing the limits under the Speedy Trial Act. See 18
U.S.C. § 3161(h)(1)(G) & (h)(7)(A).

8.    October 13, 2021 at 10:00 a.m.: Sentencing before Judge Buescher in Omaha,
Courtroom #5.


       DATED this 10th day of September, 2021.

                                           BY THE COURT:




                                            Brian C. Buescher
                                            United States District Judge
